/3/3-/V
                                 ELECTRONIC RECORD




COA #       03-13-00167-CR                        OFFENSE:       22.01


            Ismael Sarinana v. The State of
STYLE:      Texas                                 COUNTY:        Bell

COA DISPOSITION:        AFFIRMED                  TRIAL COURT:   County Court at Law No. 2


DATE: 08/27/14                      Publish: NO   TCCASE#:       2C10-02955




                          IN THE COURT OF CRIMINAL APPEALS


           Ismael Sarinana v. The State of
STYLE:     Texas                                      CCA#:
                                                                        13/3-/»
          A?FBLLAA/ryS                 Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE: _    <r4MP%29,Wf                                SIGNED:                         PC:

JUDGE:                                                PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                            ELECTRONIC RECORD